DETAILED ACTION
This Office Action is in response to the Amendment filed on November 09th, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1, 8-9, 15-16 & 20 has been amended; and claims 1, 9 & 16 are independent. Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-18, filed 11/09/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pages 19-22, filed 11/09/2021, with respect to the rejection(s) of claim(s) 1-26 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Andoni.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Hall, U.S. Pub. Number 2016/0080381, in view of Andoni, U.S. Pub. Number 2015/0280911.
Regarding claim 1; Hall discloses a method comprising:
responsive to a request from a client device to access a network (par. 0073; fig. 3A; user system 310 logging into a website and/or application of the RP system 320.), authenticating, by an authentication server associated with the network, a primary user credential (par. 0072; fig. 3A; authenticating an online identity and/or credentials of a user.);
querying a database server for contact information for obtaining a secondary user credential (par. 0033; the process of populating the identity core database occurs in response to a RP seeking authentication of an online identity and/or credential.);
providing the contact information to a third-party authentication server to obtain and authenticate the secondary user credential (par. 0054; provide certain data to a third-party service provider for OTP functions.); and
in response to both the third-party authentication server obtaining and authenticating the secondary user credential successfully and the authentication server authenticating the primary user credential successfully (pars. 0074 & 0083; if the user session is valid; i.e., the user system 310 is already logged-in to authentication system 330); on a successful match.), granting the client device access to the network (pars. 0074 & 0083; the IdP module creates a session for user; the authentication party notify the RF.).
Hall fails to explicitly disclose the query includes the primary user credential and retrieves the contact information matching a user associated with the primary user credential; the third-party authentication server obtains the secondary user credential by using the provided contact information to query a user-associated device for the secondary user credential.
However, in the same field of endeavor, Andoni discloses methods of and systems for facilitating decryption of encrypted electronic information wherein the query includes the primary user credential and retrieves the contact information matching a user associated with the primary user credential (Andoni: pars. 0019 & 0027; the primary credential includes one or more of an encryption key and a decryption key, an authentication key and a unique identifier, a smart-card credential; the primary credential is stored in the IC of the smart-phone.); the third-party authentication server obtains the secondary user credential by using the provided contact information to query a user-associated device for the secondary user credential (Andoni: pars. 0027-0028; the secondary credential is retrieved and used instead of the primary credential to facilitate decryption of the encrypted electronic information; each of the primary credential and the secondary credential corresponds to the authorized recipient.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andoni into the systems and methods of Hall wherein the query includes the primary user credential and retrieves the contact information matching a user associated with the primary user credential; (Andoni: par. 0006).
Regarding claim 2; Hall and Andoni disclose the method of claim 1, Hall further discloses comprising granting the client device limited access to the network subsequent to successfully authenticating the primary user credential and prior to the third-party authentication server successfully authenticating the secondary user credential (Hall: par. 0068; once a revocation request has been authenticated, revocation status may be effected immediately, and that status used in any subsequent authentication requests.).
Regarding claim 3; Hall and Andoni disclose the method of claim 1, Hall further discloses comprising caching a multi-factor authentication success status in response to the third-party authentication server obtaining and authenticating the secondary user credential successfully (Hall: par. 0087; a two-factor authentication may be required before a change is effected and confirmed.).
Regarding claim 4; Hall and Andoni disclose the method of claim 3, wherein Hall further discloses the multi-factor authentication success status is cached for a predetermined time period (Hall: par. 0063; re-activation of the credential may occur after suspension may occur when after a phone-validation of the user and/or after the expiration of a predetermined time-out period.).
Regarding claim 5; Hall and Andoni disclose the method of claim 4, Hall further discloses comprising, responsive to a subsequent request from the client device for accessing (Hall: par. 0069; a credential and/or an AL validity period may be determined by the authentication party; i.e., the credential may be valid for five years after sign-up, up to a subsequent event requesting re-verification, and/or until a user accepts any terms and policies set by the authentication party; users may be requested to reaffirm their acceptance of the terms and policies effective periodically to maintain credential validity; notice detailing how to re-affirm may be provided to the user, and a period of response may be provided, such as fifteen days; in the absence of a re-affirmation, the authentication party may provide an additional period of response, such as five days; in advance of the expiration of the validity period, credentials may be suspended.).
Regarding claim 6; Hall and Andoni disclose the method of claim 1, wherein Hall further discloses the contact information includes at least one of a telephone number, an email address, and a hyperlink (Hall: par. 0074; the sign-up form request may include a passport and an email address of the user of user system 310.).
Regarding claim 7; Hall and Andoni disclose the method of claim 1, wherein Hall further discloses the primary user credential includes at least one of a user name and a password (Hall: par. 0074; the sign-up form request may include a passport and an email address of the user of user system 310.).
Regarding claim 8; Hall and Andoni disclose the method of claim 1, wherein Hall further discloses the secondary user credential includes a confirmation response provided by the user-associated device (Hall: par. 0066; an email requiring confirmation of the request of the email address of record and may send a second-factor confirmation.)
Regarding claims 9-15; Claims 9-15 are directed to computing device which have similar scope as claims 1-8. Therefore, claims 9-15 remain un-patentable for the same reasons.
Regarding claims 16-20; Claims 16-20 are directed to non-transitory computer readable medium which have similar scope as claims 1-8. Therefore, claims 16-20 remain un-patentable for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436